Per Curiam.
The judgment under review herein should be affirmed, for the reasons expressed in the opinion of the Supreme Court concerning the charge to the jury.
The same practice questions are presented on this record concerning the reservation of exceptions, and the abrogation thereof upon the discharge of the rule to show cause, as were presented in Brown v. Public Service Railway Co., ante p. 747, of the present term of this court; and, also, counsel for both sides in this case, as in the Brown case, seek a dismissal of the appeal. But, as in that case and for the reasons therein stated, we think the instant case is properly' before this court on appeal, on exceptions reserved in the rule to show cause, and that the appeal was properly taken.
Let the record be remitted to the Supreme Court, to the end that it may there be remitted to the Common Pleas with an award of a venire de novo.